Citation Nr: 1128990	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-29 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation for coronary artery disease, rated as 10 percent prior to July 10, 2008, as 30 percent disabling as of July 10, 2008, and as 60 percent disabling from March 3, 2010.

2.  Entitlement to an increased evaluation for right knee sprain, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for left knee sprain, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for lumbosacral strain, currently rated as 20 percent disabling.

5.  Entitlement to an increased evaluation for right lower extremity radiculopathy, currently rated as 20 percent disabling.

6.  Entitlement to a compensable rating for right shin splint.

7.  Entitlement to a compensable rating for left shin splint,

8.  Entitlement to an increased evaluation for left ankle sprain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1985 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May and October 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board remanded this matter in November 2009 for additional development, which has been completed.  Briefly, the Veteran's claim seeking entitlement to TDIU was granted in February 2011 and is no longer on appeal.


FINDINGS OF FACT

1.  Prior to July 10, 2008, the Veteran's METs were greater than 7; between July 10, 2008 and March 3, 2010, his METs were greater than 5; and since March 3, 2010, the condition has not resulted in METs less than 3, chronic congestive heart failure, or an ejection fraction less than 30 percent.

2.  The Veteran's knees are not limited to 45 degrees flexion or 5 degrees extension and do not exhibit signs of recurrent subluxation or lateral instability.

3.  Veteran's lumbar spine is not ankylosed, is not limited to 30 degrees flexion, and has not required bed rest prescribed by a physician.

4.  Radiculopathy of the lower right extremity does not cause significant sensory or motor deficit and the overall disability results in no more than moderate incomplete paralysis of the sciatic nerve.

5.  The bilateral shin splints do not limit motion of any joint and are not characterized by moderate impairment of Muscle Group XII or malunion or nonunion of the tibia and/or fibula.

6.  Prior to March 3, 2010, the Veteran's left ankle did not exhibit marked limitation of motion.

7.  As of March 3, 2010, with consideration of the DeLuca factors, the left ankle exhibits marked limitation of motion as testing revealed dorsiflexion limited to 10 degrees, instability, moderate tenderness, pain with all movement, easy fatigue, spasm of the surrounding muscles, and pain with rapid movement that limited dorsiflexion and plantar flexion to 5 degrees.


CONCLUSIONS OF LAW

1.  Regarding coronary artery disease, the criteria for a rating in excess of 10 percent prior to July 10, 2008, a rating in excess of 30 percent between July 10, 2008 and March 3, 2010, and a rating in excess of 60 percent from March 3, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code (DC) 7005 (2010).

2.  The criteria for ratings in excess of 10 percent for bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-14, 4.20, 4.27, 4.31, 4.40, 4.45, 4.31, 4.56, 4.71a, 4.73, DCs 5257, 5260, 5261 (2010).

3.  The criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-14, 4.20, 4.27, 4.31, 4.40, 4.45, 4.31, 4.56, 4.71a, 4.73, DC 5237, 5243 (2010).

4.  The criteria for a rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-14, 4.20, 4.27, 4.31, 4.40, 4.45, 4.31, 4.56, 4.124a, DC 5295-8620 (2010).

5.  The criteria for a compensable evaluation for bilateral shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-14, 4.20, 4.27, 4.31, 4.40, 4.45, 4.31, 4.56, 4.71a, 4.73, DCs 5099-5021, 5262, 5312 (2010).

6.  The criteria for a rating in excess of 10 percent for a left ankle disability prior to March 3, 2010 are not met while the criteria for a 20 percent rating from March 3, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, DC 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R.     §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In deciding the increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.

In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

A.  Coronary Artery Disease

The Veteran seeks an increased rating for his coronary artery disease (CAD), rated as 10 percent disabling prior to July 10, 2008, as 30 percent disabling as of July 10, 2008, and as 60 percent disabling from March 3, 2010 under DC 7005.  38 C.F.R.     § 4.104 (2010).  

Under DC 7005, a 10 percent rating is warranted when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication required.  A 30 percent rating is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure (CHF) in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is warranted for CAD resulting in chronic CHF; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

The Veteran had a VA examination in April 2005.  He said he had a stent placed in October 2003 and that he had not had chest pain with exertion since.  He reported stress-induced chest tightness.  He also indicated that he stopped taking all medications over three months prior to his appointment.  The examiner said he does not have CHF, peripheral edema, orthopnea, or PND.  His left ventricular ejection fraction was normal in 2003.  The diagnosis was single vessel CAD.  In an addendum, dated May 2005, the examiner estimated that the Veteran should be able to attain a METs level of at least 8.5 but that he could not reach this level due to joint pain, which weighs against the claim for a rating in excess of 10 percent as the METs level is greater than 7.

A July 2005 VA outpatient treatment record indicated that the CAD was relatively asymptomatic, providing highly probative evidence against this claim.  In June 2007, it was noted that the Veteran had class II angina.  METs levels were not provided.

Based upon the evidence, a rating in excess of 10 percent prior to July 10, 2008 is not warranted.  Simply, the evidence fails to show that the Veteran's METs levels were less than 7 or that his condition resulted in cardiac hypertrophy, dilation, or acute CHF.  Therefore, a rating in excess of 10 percent is not warranted prior to July 10, 2008.

Another VA examination was conducted in July 2008.  The Veteran reported angina, shortness of breath, dizziness, syncope attacks, and fatigue.  He said he felt faint about once per week when rising quickly.  He reported no CHF.  The examiner did not conduct a stress test because of back and knee pain.  METs level was estimated at 5 to 7 because he could climb stairs slowly, play tennis, and do some easy gardening tasks.  The diagnosis was CAD associated with hypertension.

Based upon the VA examination and review of the VA outpatient treatment records, the evidence fails to show that the Veteran's condition resulted in a METs level of less than 5 resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Therefore, a rating in excess of 30 percent from July 10, 2008 to March 3, 2010 is not warranted.

Finally, the Veteran had a VA examination in March 2010.  The examiner reviewed the claims file.  He reported taking nitroglycerin about every four days and that his upper chest pain flares-up with minimal exertion.  He was unable to perform the exercise tolerance test due to shortness of breath, his knees, and his back.  He did not have CHF.  He said he could not work because of CAD.

The examiner stated that the estimated ejection fraction was greater than 60.  METs were estimated at 4 based on limited physical activity and mild activity causing undue fatigue, palpitations, angina, and dyspnea.

Based upon the findings in the VA examination, the Board finds that a rating in excess of 60 percent from March 3, 2010 is not warranted.  The evidence fails to show that the METs are less than 3, that the condition resulted in CHF, or that the estimated ejection fraction was less than 30 percent.

In sum, the Board finds that ratings in excess of 10 percent prior to July 10, 2008, a rating in excess of 30 percent as of July 10, 2008, and a rating in excess of 60 percent disabling from March 3, 2010 are not warranted.  The appeal is denied.

B.  Bilateral Knee Sprain

The Veteran seeks an increased rating for his bilateral knee disabilities, each rated as 10 percent disabling under DC 5260.  38 C.F.R. § 4.71a (2010).  Diagnostic Code 5260 provides for a 20 percent rating for flexion limited to 30 degrees and a 30 percent rating for flexion limited to 15 degrees.  Diagnostic Code 5261 provides for a noncompensable rating for extension limited to 5 degrees, a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.

Separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Also potentially applicable is DC 5257, which provides that recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.

The Veteran had a VA examination in February 2005.  The examiner reviewed the VA outpatient treatment records and documents available in the CPRS system in conjunction with the examination.  The examiner noted a limp when walking, which the Veteran attributed to knee pain.  The Veteran reported that his knee disabilities affect his ability to participate in daily activities and employment as he has knee pain with prolonged periods of standing or climbing stairs.  X-rays showed mild degenerative changes.

On examination, the knees were tender to palpation but not swollen.  No instability was found.  Range of motion (ROM) testing showed flexion to 120 degrees, bilaterally, and extension to 0 degrees, bilaterally.  The examiner found no additional limitation with repetitive movement due to pain, fatigue, weakness, or lack of endurance.  The impression was early degenerative changes of the knees.

Another VA examination was conducted in July 2008.  The Veteran reported stiffness, swelling, redness, giving way, lack of endurance, locking and fatigability.  He has constant pain in both knees that is aching and sharp, and worsening with time.  ROM testing showed flexion to 130 degrees on the right and 128 degrees on the left.  Both knees measured 0 degrees extension.  The knees were not additionally limited by the DeLuca factors.  The ligaments of both knees were within normal limits with no instability noted.  X-rays of the left knee were normal while x-rays of the right knee showed mild osteoarthritic degenerative changes.  The examiner changed the diagnosis from right knee sprain to right knee degenerative change and diagnosed left knee strain.

Finally, he had a VA examination in March 2010.  The examiner reviewed the claims file.  The Veteran reported flare-ups of pain and weakness with various movements and variable degrees of limitation of motion with flare-ups of pain.  His knee pains prevent him from working.  The examiner noted mild bilateral antalgic gait because of knee pain, mild diffuse tenderness, easy fatigue, crepitus, and mild ACL laxity.  The medial and lateral collateral ligaments were stable.  The McMurray's test was negative.  ROM was from 0 degrees extension to 135 degrees flexion, bilaterally.  ROM testing increased pain and crepitus but did not reduce ROM.  The assessment was degenerative joint disease, bilateral.

Based upon the evidence, the Board cannot find that a rating in excess of 10 percent is warranted for either knee under DC 5260 because the evidence does not show that either knee has flexion limited to 30 degrees.  A separate compensable rating is not warranted for either knee under DC 5261 because the evidence does not show that either knee has extension limited to 5 degrees or more.  In fact, all ROM tests show extension to 0 degrees, or full extension, bilaterally.  Therefore, a separate compensable rating is not warranted under DC 5261.

The Board has considered the DeLuca criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  However, the VA examiners found no additional limitations due to pain, fatigue, weakness, or lack of endurance.  Further, even considering the Veteran's complaints, his range of motion is far greater than allowed for an increased rating under DC 5260 or a separate compensable rating under DC 5261.

Finally, a separate rating is not warranted under DC 5257 as neither knee exhibits lateral instability or recurrent subluxation.  As noted in the March 2010 VA examination, the Veteran had some ACL laxity; however, his medial and lateral cruciate ligaments were stable.  No examinations or treatment records note lateral instability or recurrent subluxation.  Therefore, a separate compensable rating under DC 5257 is not warranted for either knee.

In sum, the evidence does not support the assignment of a rating in excess of 10 percent for either knee under DC 5260 or the assignment of separate ratings under DCs 5261 or 5257.  The appeal is denied.

C.  Lumbosacral Strain & Radiculopathy

The Veteran seeks an increased rating for his lumbosacral strain, currently rated as 20 percent disabling under DC 5237.  38 C.F.R. § 4.71a.  He also seeks an increased rating for his radiculopathy of the right lower extremity, currently rated as 20 percent disabling under DC 5295-8620.  Id.

Under DC 5237, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine at 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.

Another applicable diagnostic code is DC 5243, intervertebral disc syndrome, which provides that the disability be rated under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher rating.

Under DC 5243, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Incapacitating episodes are acute signs and symptoms due to that require bed rest prescribed by and treatment by a physician.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.

For the radiculopathy claim, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R.        § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran had a VA examination in February 2005.  The examiner reviewed the VA outpatient treatment records and documents available in the CPRS system in conjunction with the examination.  The Veteran reported constant discomfort, rated as a 7 to 8 on a scale to 10.  He described a burning pain with radiation to the right posterior thigh, anterior lower leg, and foot.  He reported no weakness or numbness in the right lower extremity or loss of bowel or bladder control.  Chiropractic treatment offered limited improvement.  He said that the condition was so extreme that he had to stay in bed for three to four months, only leaving for doctors appointments.  Current treatment included muscle relaxants and nonsteroidal anti-inflammatory medications.  Precipitating factors include sitting or standing for long periods.  He also reported difficulty bending over.

The examiner noted that the Veteran had significant anterior abdominal girth, which precluded anterior flexion at the lumbar spine to a large degree.  He did not require a brace, could walk 20 to 30 feet before needing to rest, and had no prescribed incapacitations due to the back condition.

ROM was limited by abdominal girth; however, flexion measured to 70 degrees, with pain starting at 40 degrees.  Extension measured to 25 degrees without discomfort; lateral flexion measured to 30 degrees, bilaterally; and lateral rotation measured to 30 degrees, bilaterally.  Activity and function was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There were no muscle spasms of the lower lumbar region but he did have some tenderness.  Deep tendon reflexes at L4 and S1 were symmetric.  No gross sensory abnormalities were found.  The Veteran complained of extreme discomfort and nausea when tested on his knees.  The examiner noted facial grimacing and tearing.  The diagnosis was degenerative changes of the lumbosacral spine with mild to moderate functional impairment.

Another VA examination was conducted in July 2008.  The Veteran reported stiffness, weakness, and numbness.  His low back pain was constant and traveled down his hips and legs and up through his shoulders.  The pain was aching, burning, and sharp and elicited with physical activity.  He reported that he could not do the dishes or bend over because his leg would become numb.  However, he said the condition had not resulted in incapacitation.

ROM testing showed flexion to 68 degrees with pain; extension to 22 degrees, with pain starting at 20 degrees; lateral flexion to 30 degrees, with pain, bilaterally; right rotation to 20 degrees, with pain; and left rotation to 30 degrees, with pain.  The examination showed no evidence of radiating pain on movement or ankylosis.  The joint function was not additionally limited by the DeLuca factors.  The examiner stated that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The neurological evaluation was normal.  X-rays showed degenerative disc disease at L4-5 and L5-S1.  The diagnosis was degenerative disc disease of the lumbar spine.

The Veteran had a VA examination in March 2010.  The examiner reviewed the claims file.  The Veteran reported constant pain flaring up with any movement, associated with variable degrees of limitation of motion depending on the degree of pain.  He had frequent spasm but no weakness or fatigue.  Pain intermittently extended down the right lower extremity, associated with transient numbness that usually occurred when walking or standing; however, he was asymptomatic at the time of the examination.  He was unable to work because of his back; however, he indicated no incapacitating episodes.

The physical examination showed a flattening of the lumbar curve.  ROM was to 50 degrees flexion, 20 degrees extension, lateral flexion to 10 degrees, bilaterally and rotation to 10 degrees, bilaterally.  He exhibited mild muscle spasm and fatigue.  Repetitive motion caused increased pain but no loss of ROM.  The diagnosis was lumbar degenerative disc disease with intermittent right sciatica.  The sciatica was described as mild.

Based upon the VA examinations and review of the VA outpatient treatment records, a rating in excess of 20 percent for lumbosacral strain is not warranted.  The evidence fails to show that the Veteran's ROM is limited to 30 degrees of forward flexion or that he suffers favorable or unfavorable ankylosis of the spine.  Further, the evidence does not show that the Veteran suffered incapacitating episodes having a total duration of at least four weeks.  While the Veteran claims to have required bed rest, the treatment records fail to show that his bed rest was prescribed by a physician.

The Board has considered the DeLuca criteria; however, even considering the Veteran's complaints, his ROM is far greater than required for an increased rating.  Further, the VA examiners did not find objective evidence that his ROM was additionally limited by pain, fatigue, weakness, or lack of endurance.  Without taking into consideration his pain, there would be no basis for a compensable evaluation, let alone a higher evaluation.   

The Board further finds that the evidence fails to support the assignment of a rating in excess of 20 percent for his radiculopathy of the right lower extremity.  Simply, the evidence shows that the Veteran's symptoms are, at most, sensory.  In July 2008, the Veteran reported that his pain travels down his extremity and that he cannot bend over as his leg will become numb.  However, the examiner found no radiating pain on examination and the neurological evaluation was normal, providing highly probative evidence against this claim.  In March 2010, he said pain intermittently extends down the right lower extremity, associated with transient numbness that usually occurs when walking or standing; however, he was asymptomatic at the time of the examination.  The examiner diagnosed mild sciatica.

As noted above, when rating peripheral nerves and the involvement is wholly sensory, the rating should be, at most, the moderate degree, rated at 20 percent.  Because the Veteran's neurologic examinations have been normal, his VA examinations have noted that the condition is asymptomatic, and his VA outpatient treatment records fail to show complaint or diagnosis of non-sensory symptoms, the Board cannot find that a rating in excess of 20 percent is warranted.  Even if non-sensory symptoms had been found, the current symptomatology fails to rise to the level of moderately severe.  At most, the March 2010 VA examiner noted that the sciatica is mild.  The other VA examiners made no findings of sciatica or peripheral neuropathy.  As such, the appeal is denied.

D.  Bilateral Shin Splints

The Veteran seeks a compensable rating for his bilateral shin splints, currently rated under DC 5099-5021, which is intended to show that the disability was rated analogously to myositis, DC 5021.  See 38 C.F.R. § 4.20 (2010) (stating that an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2010) (noting that unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Myositis is rated based on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5003, 5021 (2010).  Degenerative arthritis is rated on limitation of motion.  If the limitation of motion is noncompensable, a rating of 10 percent is provided for each such major joint or group of minor joints.  That limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  38 C.F.R. § 4.71a, DC 5003.

Also potentially applicable is DC 5262, impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned. Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

The Board has also considered the criteria for rating disabilities of muscle group XII.  Functions of this muscle group include dorsiflexion, extension of the toes, and stabilization of the arch.  This muscle group encompasses the anterior muscles of the leg, including the tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius muscles.  Under DC 5312, a 10 percent rating is assigned for a moderate disability, a 20 percent rating is assigned for a moderately-severe disability, and a 30 percent evaluation is assigned in severe cases.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(d).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The Veteran had a VA examination in February 2005.  The examiner reviewed the VA outpatient treatment records and documents available in the CPRS system in conjunction with the examination.  The Veteran reported that the shin splints had largely improved and were typically associated with walking, standing, or running for prolonged periods.  He said he no longer performs these activities.  He noted that the left sided pain predominantly emanates from the left ankle.

The physical evaluation revealed no swelling; however, in the lateral to the mid-shaft tibia was a bulging high area that was reducible and nontender.  The examiner found no obvious herniation at the muscular os margin, no tenderness along the tibial spines, or ecchymosis or swelling.  The impression was resolved bilateral shin splints with a small anterior tibialis herniation on the left, asymptomatic, which weighs against the claim for a compensable rating.

Another VA examination was conducted in July 2008.  The Veteran reported constant pain, described as squeezing, aching, sharp, and cramping.  Pain was elicited by physical activity.  The muscle injuries resulted in easy fatigability, pain, impairment of coordination, and inability to control movement as well as he would like.  The condition limited walking and standing.

The examiner stated that the leg length was 93 cm bilaterally and that there was no evidence of abnormal weight bearing or breakdown, callosities or unusual shoe wear pattern.  He did not require any assistive devices for ambulation.  The muscle group involved, the tibialis anterior, was normal.  The examiner noted the protuberance at the tibial attachments but found no functional impairment, providing highly probative evidence against this claim.  He noted no signs of lowered endurance, impaired coordination, or muscle herniation.  For muscle group XII, the strength was 5.  The injury did not affect the function of the body part it controls and did not involve tendon, bone, joint or nerve damage.  Examination of the tibia and fibula was normal, bilaterally.  The diagnosis was bilateral shin splints, mild muscle hernia in the left shin.

The Veteran had a VA examination in March 2010.  The examiner reviewed the claims file.  The Veteran stated that the shin splints caused variable degrees of pain while walking.  The examination showed moderate tenderness and bony irregularity palpable at the distal third of both tibias.  X-rays showed a slight thickening of the cortex of the anterior tibia, possibly due to shin splints.  The diagnosis was shin splints.

In this case, the Board finds that compensable ratings for bilateral shin splints are not warranted.  This condition has not caused limitation of motion of any joints, thus a compensable rating is not warranted under DC 5099-5021.  A compensable rating is not warranted under DC 5262 as the examinations fail to show malunion of the tibia and fibula.  Further, a compensable rating is not warranted under DC 5312 as the evidence shows that the conditions are asymptomatic.  Examinations of muscle group XII were normal and no functional impairment was observed.

The Board has also considered the DeLuca criteria.  However, a compensable rating for the Veteran's bilateral shin splints is not warranted based on functional loss due to pain or weakness as the Veteran's symptoms are supported by pathology consistent with the assigned noncompensable rating, and no higher.  When viewed in conjunction with the medical evidence, the Veteran's complaints do not tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's bilateral shin splints.

E.  Left Ankle Sprain

The Veteran seeks an increased rating for his left ankle sprain, currently rated as 10 percent disabling under DC 5271.  38 C.F.R. § 4.71a.  Under DC 5271, a 20 percent rating is assigned for ankle disability with marked limitation of motion.  Id.

Standard range of ankle dorsiflexion is from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The Veteran was treated in February 2004 for ankle pain.  The physician found no laxity but found tenderness at the lateral ligament, behind the tibia on the lateral side, and over the top of the foot.  The physician administered an injection that allowed the Veteran to place weight on the foot.  Instability was found in July 2004.

The Veteran had a VA examination in February 2005.  The examiner reviewed the VA outpatient treatment records and documents available in the CPRS system in conjunction with the examination.  The Veteran reported that his ankle is susceptible to sprains and that his ankle frequently falls inward when walking on uneven surfaces if he is not careful.  He noted occasional swelling, pain with prolonged standing, and that the condition affects his daily activities because he must stay off his feet to keep from reinjuring the ankle.

The examination showed mild swelling, dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  Rotational motions produced discomfort.  The function was not additionally limited by pain, fatigue, weakness, or lack of endurance on repetition.  He did experience discomfort with all ROM maneuvers.  The diagnosis was degenerative changes of the left ankle with mild functional impairment.

A July 2005 VA outpatient treatment record indicates that he complained of inversion instability.  He said he rolls his ankle once per week, and at least once per month he suffers a significant roll resulting in pain and swelling.  The ankle was tender to palpation.  ROM measured to 15 degrees dorsiflexion, measured with the knee flexed, and to 5 degrees dorsiflexion with the knee in extension.  ROM was 35 degrees plantarflexion.  The ankle was stable to anterior drawer with the foot dorsiflexed and plantarflexed.  He was fitted for assistive devices, including a cup and ankle lace boot.

Another VA examination was conducted in July 2008.  The Veteran reported weakness, stiffness, swelling, lack of endurance, and fatigability and that it felt gritty.  He suffers constant, localized pain described as crushing and aching.  Pain is elicited with physical activity and cold weather.  He noted that he has to avoid uneven surfaces and wear a brace at times when ambulating.

ROM testing showed dorsiflexion to 20 degrees and plantar flexion to 35 degrees.  The joint function was not additionally limited by the DeLuca factors and there was no indication of malunion to the os calcis or astralgus.  X-rays showed mild degenerative changes of the talotibial joint and a calcaneal spur.  The diagnosis was mild degenerative changes of the talotibial joint and calcaneal spur.

The Veteran had a VA examination in March 2010.  The examiner reviewed the claims file.  The Veteran complained of flare-ups of stiffness, pain, crackling, weakness, and fatigue, usually with movement.  He wears a laced support about once monthly.  Dorsiflexion was to 10 degrees.  Plantar flexion was to 40 degrees.  The examiner noted moderate to severe laxity of the anterior talofibular ligament with medial displacement of the talus.  Also observed was moderate tenderness, pain with all movement, easy fatigue, and spasm of the surrounding muscles.  Repetitive motion was minimally painful but rapid movement causes severe stabbing pain in the ankle at about 5 degrees dorsiflexion and 5 degrees plantar flexion causing him to be temporarily unable to flex or extend past those degrees.  The diagnosis was left ankle degenerative joint disease.

In this case, the Board finds that the March 2010 VA examination supports a finding of marked limitation when considering the DeLuca factors.  ROM testing showed that dorsiflexion was limited by half and that plantar flexion was limited by 5 degrees.  However, the examiner found instability, moderate tenderness, pain with all movement, easy fatigue, and spasm of the surrounding muscles.  More importantly, pain with rapid movement limited the Veteran's ROM to 5 degrees dorsiflexion and plantar flexion.  Thus, the Board finds that the examiner's findings justify a finding of marked limitation of motion of the ankle.

An increased rating is not warranted prior to March 3, 2010 as the evidence failed to show marked limitation of motion.  Specifically, dorsiflexion ROM was normal in February 2005, limited by 5 degrees in July 2005, and normal in July 2008.  Plantar flexion was normal in February 2005, and limited by 10 degrees in July 2005 and July 2008.  The Board does not find that the ROM loss constitutes marked limitation of motion.  Further, the examiners did not find that the joint function was additionally limited by the DeLuca factors prior to March 3, 2010.

In sum, for the reasons stated above, a rating in excess of 10 percent is not warranted prior to March 3, 2010 while a 20 percent rating is warranted from March 3, 2010.  To this extent, the appeal is granted.

II. Extraschedular Ratings

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the symptoms described by the Veteran and noted in the treatment records fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002) (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  In any event, the Veteran has received a TDIU.  For these reasons, referral for extraschedular consideration is not warranted.

The Duty to Notify and Assist

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO provided pre-adjudication VCAA notice by letter, dated in January 2005.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had become worse or increased in severity.  It also advised the Veteran of the relative duties on the part of himself and VA in developing his claim.

As for content and timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence) and Pelegrini.

To the extent this notice was deficient, the Veteran was provided an additional notice in June 2008 which also advised him that his disability ratings were determined by a schedule for evaluating disabilities published at title 38 Code of Federal Regulations, Part 4.  He was informed that evidence considered in determining his disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In rare circumstances, a disability level other than the levels found in the schedule for a specific condition could be assigned if not adequately covered by the schedule.  Examples of evidence to be considered included information about on-going treatment records, including VA or other Federal treatment records, he had not previously identified; recent Social Security determinations; statements from employers as to job performance, lost time, or other information regarding how his condition affected his ability to work; or statements discussing his disability symptoms from people who have witnessed how they affected him.  The Veteran was further advised as to how VA assigns effective dates of awards.

To the extent that inadequate pre-adjudicatory notice was not sent, the Board notes that the June 2008 notice clearly satisfies the VCAA requirement, and that any notice deficiency was cured with readjudication of the claim in the November 2008 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Therefore, the fairness of the process was not affected and the appellant was not prejudiced by the timing error.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted private treatment records, which predated his claim and were not relevant in determining his current symptomatology.  He was afforded VA medical examinations for each disability.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an increased evaluation for coronary artery disease, rated as 10 percent prior to July 10, 2008, as 30 percent disabling as of July 10, 2008, and as 60 percent disabling from March 3, 2010 is denied.

Entitlement to increased evaluations for bilateral knee sprains is denied.

Entitlement to an increased evaluation for lumbosacral strain is denied.

Entitlement to an increased evaluation for right lower extremity radiculopathy is denied.

Entitlement to compensable ratings for bilateral shin splints is denied.

Entitlement to an increased evaluation for left ankle sprain prior to March 3, 2010 is denied, while a 20 percent rating is granted as of March 3, 2010.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


